Title: From Benjamin Franklin to David Hartley, 13 May 1782
From: Franklin, Benjamin
To: Hartley, David


My dear Friend,
Passy, May 13. 1782.
I have just received your Favour of the 3d. Instant. I thank you much for the good News you give me, that “an Order is issued by your Government for the Release of all the American Prisoners everywhere, an Order not partial or conditional, but general and absolute.” I rejoice with you in this Step, not only on Account of the unhappy Captives who by it will be set at Liberty and restor’d to their Friends and Families, but as I think it will tend greatly towards a Reconciliation, on which alone the hope of a durable Peace can be founded. I am much indebted to your good Brother for a very kind and obliging Letter, which was mislaid when it should have been answered. I beg you would present to him my thankful Acknowledgments, and my very Sincere Respects. I join with you most heartily in the Prayer that ends your Letter, Da pacem, Domine, in Diebus nostris!
I am ever, my dear Friend, Your most affectionately
B Franklin
D. Hartley Esqe
 
Addressed: To / David Hartley Esqe / Golden Square / London
Endorsed: D F Ap 13 1782
